Citation Nr: 1504815	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right foot gout.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine with disc bulge at L4-5, L5-S1, for the period prior to October 27, 2008.  

3.  Entitlement to an initial (compensable) rating for bilateral pes cavus, heel spurs, and Achilles tendonitis, for the period prior to October 27, 2008, and in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, the Board denied entitlement to service connection for right foot gout.  Additionally, the claim for an effective date earlier than October 27, 2008, for a 40 percent evaluation for the Veteran's service-connected low back disorder was denied, as was the claim for an effective date earlier than October 27, 2008, for a 10 rating for bilateral pes cavus, heel spurs, and Achilles tendonitis.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  

A January 2014 Memorandum Decision of the Court vacated the Board's May 2012 decision as to the claim for service connection for right foot gout, in that the Board relied on an impermissible medical conclusion and did not adequately consider positive evidence.  Also, the Court determined that the Board mistakenly withdrew the Veteran's initial claims for increased ratings for the service-connected low back disorders and bilateral foot disorders.  The Court specifically noted that there was no dispute with the Board's findings with respect to the assignment of a 40 percent rating as of October 27, 2008, for the service-connected low back disorder.  

Each of the claims as listed on the title page was remanded to the Board for readjudication consistent with the Memorandum Decision.  

In February 2013, and June 2013, additional VA records were received and made a part of the Veteran's Virtual VA "eFolder."  In March 2013, a VA examination dated that same month was added to the Veteran's claims file.  This evidence was added to the record after the most recent review of the file by VA and without waiver of RO review.  Subsequent to correspondence from VA requesting clarification as to whether the Veteran wished to waive RO review of this evidence, DAV submitted a December 2014 document on the Veteran's behalf, wherein the Veteran waived RO consideration of all evidence submitted.  As such, all of this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Finally, it is noted that in August 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  In April 2014, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board.  He was provided the opportunity to testify at another hearing before another VLJ, but he responded that he did not wish to appear at another hearing.  Thus, the Board may proceed with appellate consideration.  


FINDINGS OF FACT

1.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that the Veteran has right foot grout that is related to service.  

2.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that since the effective date of service connection, the Veteran's degenerative arthritis of the thoracolumbar spine with disc bulge at L4-5, L5-S1, has been manifested by range of motion (ROM) of flexion to approximately 10 degrees with extreme pain and muscle spasm.  

3.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that since the effective date of service connection, the Veteran's bilateral pes cavus, heel spurs, and Achilles tendonitis, have been manifested by subjective complaints of pain and tenderness manifestations that are productive of moderate disability, but not moderately severe, of the bilateral feet.  


CONCLUSIONS OF LAW

1.  Right foot gout was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for an initial 40 percent rating, but not higher, for degenerative arthritis of the thoracolumbar spine with disc bulge at L4-5, L5-S1, have been met for the period prior to October 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2014).  

3.  The criteria for an initial 20 percent rating, but not higher, for right foot pes cavus, heel spurs, and Achilles tendonitis have been met since February 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5278, 5284 (2014).  

4.  The criteria for an initial 20 percent rating, but not higher, for a left foot disability to include pes cavus, heel spurs, and Achilles tendonitis, have been met since February 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5278, 5284 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the service connection claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

As to the claims for entitlement to increased initial ratings for the service-connected lumbosacral spine and for bilateral foot disorders, the Board finds that the VCAA notice requirements have been satisfied by a letter issued shortly after the Veteran filed a claim for benefits in August 2006.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court has held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, supra.  In the present appeal, the 2006 letter, as well as additional correspondence dated in June 2009 and February 2013, explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

Further, the Veteran's appeals for higher initial ratings for the disabilities listed on the title page arise from his disagreement with the initial evaluations assigned following grants of service connection.  VCAA notice regarding service connection claims was furnished to the Veteran in 2006, 2009, and 2013, as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, STRs, private treatment records, VA treatment records, and the Veteran's statements and testimony have been obtained and associated with the claims file.  

The Board further notes that the Veteran was accorded a medical examination (for VA) in 2006 just prior to service discharge to evaluate his disabilities.  In April 2010, the Veteran expressed that the 2006 examination inadequately described his lumbar spine and foot conditions and submitted a private physician's statement which contradicted the findings.  He reported that the examining doctor did not fill out the report, but that this was done by an associate.  It is noted that additional VA examinations regarding the Veteran's conditions were conducted in 2008 and 2013, which, as detailed below, addressed the severity of the Veteran's lumbar spine and foot conditions.  The examiners' opinions were based upon reviews of the claims files and examinations of the Veteran.  The examiner performed ROM findings which conform to the Board's favorable decision below regarding the lumbar spine.  Moreover, a favorable decision has been reached regarding an increased rating for bilateral foot disorders, as well as for the assignment of separate ratings for each foot condition.  Accordingly, the examinations are adequate upon which to base a decision.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Right Foot Gout 

Background

The Veteran asserts that he has right foot gout that was present during service.  Specifically, he argues that he developed right foot gout in 2004.  

The Veteran's STRs are negative for report of, treatment for, or diagnosis of gout.  A June 2004 examination report shows that his feet were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of foot trouble, or impaired use of his feet.  X-rays reports for the right foot, dated in 2005 and 2006, do not note gout.  A separation examination report is not of record.  

In October 2006, the Veteran was afforded a VA fee-basis pre-discharge examination.  On examination, the feet had no tenderness, weakness, edema, atrophy, or disturbed circulation.  He had claw feet, with what was characterized as "slight" shortening and contracture of plantar fascia on the right.  Dorsiflexion of the right toes did not produce pain, and palpation of the metatarsal heads of the toes on the right did not produce tenderness.  Morton's metatarsalgia was not present.  There was no limitation on standing or walking.  His symptoms and pain were relieved by his inserts.  Gross examination of the other joints was within normal limits.  An X-ray was noted to show posterior calcaneal and inferior calcaneal spurs.  This report does not contain a finding or diagnosis of gout, although diagnoses included Achilles tendonitis, pes cavus and calcaneal spurs.

Additional VA examination regarding foot disorders was accomplished in October 2008.  Various conditions for which the Veteran is service connected were noted.  No report of gout was indicated.  

A March 2010 report from a private physician, F.L.B., M.D., stated that he had treated the Veteran's family since 2007, and that he had treated the Veteran "prior to his retirement" in early 2007.  Dr. F.L.B. indicated that he had treated the Veteran for several disorders, to include "Podagra - gout," and he stated, "It is my medical opinion after review of [the Veteran's] medical records and evaluations in addition to my personal treatment regarding the above medical ailments since early 2007, the assessment of his medical condition rendered on October 27, 2008, were pre-existing prior to his retirement."  

Additional reports from Dr. F.L.B. dated between 2007 and 2009 do not contain any relevant findings or diagnoses prior to March 2009.  A March 23, 2009, report notes that the Veteran had right foot pain, and that he was "worried about gout."  There is a notation of "gout ?"  His symptoms were noted to have started March 18, 2009.  An associated laboratory report notes a serum uric acid of 8.2, and includes a notation "hi - could indicate gout - if Naprosyn works, use in future."  A March 29, 2009, report noted gout, and complaints of foot pain that were "possibly gout."  

In a January 2010 statement, the physician who treated the Veteran for his foot problems during service, (M.J.S, LTC (RET)), attested that he had treated the Veteran for painful feet since 2005.  He noted that the Veteran's plantar fasciitis with posterior heel spurs had been ongoing since he was on active duty.  He added that the Veteran also had "Podagra - the gout condition of the feet."  

Private physician F.L.B., M.D., attested in a March 2010 statement that he had treated the Veteran since before his retirement from service for many conditions, to include gout.  It was his opinion after reviewing [the Veteran's] medical records and following evaluation in addition to personal treatment since 2007 that the Veteran's medical conditions rendered on exam in October 2008 were preexisting prior to his retirement.  

Analysis

Upon careful review of the record, the Board finds that the evidence in this claim for service connection for right foot gout is, at minimum, in equipoise.  The contemporaneous medical evidence from the Veteran's service period does not reflect complaints, findings or an actual diagnosis of gout, but two physicians who treated the Veteran during his active duty period, have submitted statements in support of his claim.  One of the statements clearly reflects opinion that the Veteran had right foot gout during service, while the other physician suggests such.  The Board concludes that their opinions (which are not contradicted by any other medical personnel) are reasonable and appropriate based on the medical records as summarized above.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded great evidentiary weight to these physicians who treated the Veteran during service and have opined that the condition was present at that time.  Any doubt is resolved in the Veteran's favor.  Service connection for right foot gout is established.

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the DCs; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases such as this one, in which claims for higher evaluations arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Degenerative Arthritis of the Thoracolumbar Spine with Disc Bulging
 at L4-5, L5-S1

Specific Laws and Regulations 

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, DCs 5235 through 5242 (2014).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, DC 5243 (2014).  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Intervertebral disc syndrome (IVDS) can also be rated based on incapacitating episodes.  Under these criteria, a 10 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  

For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note 1 (2014).  

Background

The Veteran asserts that he is entitled to an evaluation in excess of 10 percent for his service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1 for the period prior to October 27, 2008.  Thus, this is essentially a dispute as to the rating assigned prior to the effective date of the staged rating.  

In 2006, prior to separation from service, the Veteran filed a number of claims for service connection and in March 2007, service connection was granted for degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, evaluated as 10 percent disabling, effective February 1, 2007.  The Veteran disagreed with the disability rating and perfected an appeal to the Board.  

In November 2008, the RO granted an increased initial evaluation of 40 percent for the Veteran's spine condition, effective October 27, 2008.  Because this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

By way of history, the STRs show treatment for back pain as early as 1998, with a reported history of trauma in 1994 while rope climbing.  A February 2006 magnetic resonance imaging (MRI) study noted disc bulges at L4-5 and L5-S1.  The October 2006 pre-discharge examination report shows that the Veteran complained of constant back pain but denied incapacitation.  His thoracolumbar spine had forward flexion to 90 degrees, with pain at 50 degrees.  Extension was to 30 degrees, with pain at 30 degrees.  Bilateral lateral flexion and bilateral rotation were to 30 degrees with pain at 30 degrees.  Motor function was within normal limits.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Function after repetitive use was limited by pain and lack of endurance.  There was no additional limitation due to fatigue, weakness, or incoordination.  X-rays showed degenerative arthritis of the thoracic spine and moderate degenerative disc changes with spurring at T7, 8, 9, and 10, and degenerative arthritis and mild disc space narrowing at L5-S1.  The relevant diagnosis was degenerative arthritis of the lower thoracic spine, and it also noted a lumbar disc bulge at L4-5 and L5-S1, without nerve impingement.  

In an April 2010 statement, the Veteran reported that the 2006 exam which was conducted for VA purposes was inaccurate "to say the least, in both evaluation of my disabilities and the description of the disabilities."  The Veteran further pointed out that this contracted exam was the basis for his original notice of disagreement.   

Pertinent post service records include private and VA records.  Private records reflect that that the Veteran was treated for back pain in October 2007 and January 2008.  These reports do not contain any findings as to the ROM in the Veteran's thoracolumbar spine or findings pertaining to functional loss.  Additional evidence of record reflects treatment for low back complaints, to include by a private chiropractor, in 2013.  As already noted, however, the current claim is only concerned with the appropriate disability rating for the period prior to October 27, 2008.  

Analysis

As noted above, the 40 percent rating criteria under the General Rating Formula are met if forward flexion of the thoracolumbar spine is to 30 degrees or less.  As reflected in the evidence of record, the Veteran did not show this degree of limitation of motion at the 2006 evaluation but did at the 2008 exam, resulting in an increase of his disability rating from 10 to 40 percent.  It is noted, however, that the Veteran has reported that the 2006 examination was inadequate and did not adequately reflect the severity of his low back condition.  

The Board notes that the 2006 examination report reflects that while the Veteran's forward flexion was full, there was pain at 50 degrees.  Moreover, there was pain with all ROM tests.  The examiner noted that function was limited by pain and lack of endurance after repetitive use.  While there was no additional limitation due to fatigue, weakness, or incoordination, X-rays showed degenerative arthritis of the thoracic spine and moderate degenerative disc changes with spurring at T7, 8, 9, and 10, and degenerative arthritis and mild disc space narrowing at L5-S1.  

After consideration of the all the pertinent evidence of record, the Board finds that for the period February 1, 2007 to October 26, 2008, a 40 percent schedular rating should be granted for the service-connected lumbar spine condition.  In making this favorable determination, the Board viewed the evidence in the light most favorable to the Veteran.  Clearly, according the 2006 report, he did not meet the criteria for a 40 percent rating pursuant to the appropriate DC regarding his limitation for forward flexion.  However, significant X-ray findings, as well his reports of pain with some functional limitations, and the fact that he met the required limitation of flexion at a subsequent exam two years later, suggests that the evidence is at least in equipoise as to whether an initial 40 percent rating is appropriate for the low back condition.  

A Bilateral Foot Disorder

Specific Laws and Regulations

Upon rating determination in March 2007, the RO granted service connection and assigned the Veteran a noncompensable evaluation, effective February 1, 2007, under 38 C.F.R. § 4.71a, DC 5278 (2014), for bilateral pes cavus, heel spurs and Achilles tendonitis.  Under this code (claw foot (pes cavus), acquired), a noncompensable evaluation is warranted for a slight disability.  A 10 percent evaluation is warranted when the great toe is dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilaterally or unilaterally.  

Other injuries of the foot are rated under DC 5284, with each foot being separately rated.  Pursuant to DC 5284, a 10 percent evaluation is warranted for moderate disability.  A 20 percent evaluation is warranted for moderately severe disability.  A 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a, DC 5284 (2014).  


Background

By way of history, the STRs reflect that the Veteran was diagnosed with pes cavus, Achilles tendonitis, and plantar fasciitis in 2005.  The October 2006 pre-discharge examination report shows bilateral foot diagnoses of plantar spur/pes cavus.  A history of high arch feet and bilateral spurring was reported.  

Post-service medical evidence consists of private and VA reports dated through 2013.  Private records show that in October 2008, the Veteran was treated for a "new" complaint of a four-day history left ankle pain with "no cause."  Another notation notes a two-week history of swelling and pain, and use of Celebrex.  He had leg pain and foot swelling, and there was tenderness over the lateral malleolus.  He denied suffering an injury.  History of bilateral bone spurs was noted.  In March 2009, he complained of right heel pain.  He was treated for gout on numerous occasions at a private facility in 2010.  

Subsequently dated VA records (through April 2013) reflect continued treatment for bilateral foot complaints.  In February 2013, early left first metatarsal phalangeal osteoarthritis was noted.  A tiny right plantar calcaneal spur was seen.  There was no ankle joint effusion in either ankle.  Incidentally noted were bilateral low lying soleus muscles.  

Analysis

Based on a review of the evidence, the Board concludes that an increased rating is warranted.  Moreover, it is concluded that separate ratings are warranted in that each foot shows moderately severe foot injury residuals pursuant to DC 5284.  

As indicated above, the Veteran was initially assigned a 10 percent rating pursuant to DC 5278 regarding his bilateral pes cavus.  Also as noted above, however, the Veteran's bilateral foot disorders at the time that service connection was established upon rating decision in 2007 also included Achilles tendonitis and calcaneal spurs.  

Review of the record reflects that the only DC discussed at the time that the initial noncompensable rating was assigned was DC 5278 regarding claw foot.  While this code is certainly appropriate, for the Veteran to be awarded a compensable rating of 10 percent, he would have to show unilateral or bilateral toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.  Under this code, a 20 percent rating is warranted for unilateral toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Bilateral findings warrant a 30 percent rating.  Clearly, the evidence of record does not reflect that the Veteran's service-connected foot disorder meets the criteria for an increased (compensable) rating pursuant to DC 5278.  

However, it is noted that for the period in question, the Veteran has been found to have numerous bilateral foot conditions, to not only include pes cavus, but calcaneal spurs, and Achilles tendonitis, which have resulted in intermittent pain and swelling.  Thus, the Board concludes that it is also appropriate to rate the service-connected foot disorder pursuant to DC 5284 which provides for a 20 percent rating for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  As this code also provides for separate ratings for each foot, separate 20 percent ratings are also appropriate.  Thus, it is concluded that when the evidence is viewed most favorably for the Veteran, separate and initial ratings of 20 percent are warranted for each foot pursuant to DC 5284.  The evidence which provides for this increase, however, does not result in a higher evaluation.  Severe foot injuries are not reflected by the clinical findings.  

The Board has also considered whether any other DC regarding service-connected foot disorders might result in a higher initial rating than the 20 percent ratings granted herein.  However, additional DCs regarding foot conditions either do not adequately represent the Veteran's current foot conditions, or current findings do not result in an increased rating.  Specifically, it is noted that the DCs regarding flat foot (DC 5276) and weak foot (5277) are not applicable as these conditions have not been shown.  DC 5279 regarding anterior metatarsalgia and DC 5280 regarding hallux valgus provide for a maximum rating of 10 percent rating.  DC 5282 is not applicable as hammer toe is not diagnosed or shown, and DC 5283 regarding malunion of or nonunion of tarsal or metatarsal bones is not applicable for the same reason.  

Extraschedular Considerations as to
Increased Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's lumbar spine and bilateral foot disabilities are fully contemplated by the applicable rating criteria.  The Board considered the criteria of multiple DCs, and found that rating under DC by analogy was appropriate.  As to the Veteran's low back disorder and the appropriate disability rating prior to October 2008, the Board found that DC 5237 allowed for an increased initial rating.  As to the disorders of the feet, the criteria of DC 5284, providing for ratings based on whether the symptoms are moderate, moderately severe, or severe, are broad enough to contemplate the Veteran's foot symptoms, as discussed above.  The respective symptoms for these conditions provided the basis for the increased 40 percent and separate 20 percent initial ratings that are granted herein.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for the lumbar spine and bilateral foot conditions is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

Service connection for right foot gout is granted.  

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 40 percent for degenerative arthritis of the thoracolumbar spine with disc bulge at L4-5, L5-S1, is granted from February 1, 2007 to October 26, 2008.  

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 20 percent, is granted for right foot pes cavus, heels spurs, and Achilles tendonitis from February 1, 2007.  

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 20 percent, is granted for left foot to include pes cavus, heels spurs, and Achilles tendonitis from February 1, 2007.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


